*49The opinion of the Court was delivered by
O’Neall, O. J.
In this case, a new trial must be ordered, and will be on the same case, until the jury find it to be their duty to conform to the decision of the Court.
The case, when decided by the Appeal Court, 11 Eich. 597, was placed upon the ground that the Markley Grant was located covering the land in dispute. The same facts were again before the jury, and the same conclusion ought to have followed.
It is only necessary to add that the survey of Mr. Smith, an accurate surveyor, in 1802, (14 years after the grant,) is located on the land without doubt. That is a memorial of title which of itself establishes the location, and nothing further was necessary to establish the true location.
The motion for a new trial is granted.
Wabdlaw, J. concurred.
Johnstone, J. I concur in the result.

Motion granted.